United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1938
Issued: January 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2017 appellant, through counsel, filed a timely appeal from a June 14,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her claim should
be expanded to include a right shoulder condition causally related to the accepted April 30, 2001
employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances set forth in
the Board’s prior decisions are incorporated herein by reference. The relevant facts follow.
On July 18, 2001 appellant then a 44-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on April 30, 2001, she experienced neck, shoulder, and arm pain while
in the performance of duty. She noted carrying mail on her right shoulder. Appellant was treated
by Dr. Stuart L. Trager, a Board-certified orthopedist, on May 2, 2001 for right shoulder pain.
Dr. Trager noted findings of positive Phalen’s and Tinel’s signs, pain of the right shoulder with
range of motion, and positive impingement sign. He recommended a course of physical therapy
for appellant’s right shoulder and to avoid casing mail for two weeks.
Appellant stopped work on July 18, 2001 and returned on September 26, 2002 and worked
intermittently thereafter. OWCP subsequently accepted her claim for aggravation of degenerative
disc disease of the cervical spine, based on reports by Dr. Steven J. Valentino, an osteopath, who
began treating appellant on June 13, 2001, for cervical degenerative disc disease and neck pain
radiating into the right arm. OWCP paid appellant wage-loss compensation benefits.
By decision dated August 15, 2011, OWCP reduced appellant’s compensation to reflect
her wage-earning capacity as an accounting clerk, effective August 28, 2011.
Reports from Dr. Valentino from March 19 to July 23, 2013 diagnosed facet mediated pain,
cervical degenerative disc disease, cervical radiculitis, and spinal stenosis. In a March 20, 2013
report, he noted that appellant complained of right shoulder pain when she was treated on
June 13, 2001. Dr. Valentino noted her written account of her work injury established that her
right shoulder symptoms were related to her work injury. He noted that a magnetic resonance
imaging (MRI) scan of the right shoulder dated November 8, 2012 revealed a full-thickness
supraspinatus tendon tear. Dr. Valentino opined that after reviewing records, the etiology of
appellant’s right shoulder injury, along with the rotator cuff tear was apportioned to her work
injury. He found no other etiology. OWCP referred appellant’s case record to an OWCP medical
adviser for a determination as to whether the acceptance of her claim should be expanded to include
right shoulder rotator cuff tear.

3

Docket No. 08-1545 (issued March 10, 2009); Docket No. 12-1407 (issued January 24, 2013), petition for recon.
denied, Docket No. 12-1407 (issued August 13, 2013); Docket No. 14-1605 (issued November 21, 2014); Order
Remanding Case, Docket No. 15-1302 (issued October 8, 2015); and Docket No. 17-0380 (issued March 9, 2018).

2

In a September 22, 2013 report, OWCP’s medical adviser opined that there was no medical
evidence that supported causal relationship between the right shoulder rotator cuff tear to the
employment injury that occurred 11 years prior.
On January 8, 2014 appellant requested reconsideration. She asserted that a prior loss of
wage-earning capacity (LWEC) determination dated August 15, 2011 was erroneous as it was
based solely on the accepted condition of aggravation of cervical disc disease when she sustained
a right shoulder injury causally related to the April 30, 2001 work injury.4 In an April 14, 2014
decision, OWCP denied appellant’s request for reconsideration as the evidence submitted was
insufficient to warrant a merit review.
Appellant appealed to the Board. By decision dated November 21, 2014, the Board set
aside the April 14, 2014 decision. The Board found that appellant requested modification of the
August 25, 2011 LWEC determination and was entitled to a merit review of the wage-earning
capacity issue and remanded the matter for further development.5
On September 9, 2014 OWCP referred appellant to Dr. Robert F. Draper, Jr., a Boardcertified orthopedist, for a second opinion to determine whether she had residuals of her workrelated conditions, whether she sustained a right shoulder injury causally related to the April 30,
2001 work injury, and whether she could return to work subject to restrictions. In a September 26,
2014 report, Dr. Draper diagnosed aggravation of preexisting degenerative cervical disc disease
and right shoulder pain associated with cervical disc disease. He opined that appellant continued
to have residuals of the work injury of April 30, 2001. Dr. Draper opined that the right shoulder
discomfort was related to the aggravated degenerative cervical disc disease, likely C5-6 levels. He
opined that there was no evidence of a separate pathological injury involving the right shoulder
which could be related to the April 30, 2001 work injury. Dr. Draper concluded that the right
shoulder complaints were due to the aggravation of the cervical degenerative disc disease and not
due to an injury to the right shoulder. He opined that appellant could work full-time light duty, no
lifting greater than 20 pounds occasionally and 10 pounds frequently, standing and walking for six
hours a day, and sitting for six hours a day, and avoid excessive overhead use of the right shoulder.
In a work capacity evaluation (Form OWCP-5c) he noted that she could work full time subject
to restrictions of no lifting greater than 20 pounds occasionally and 10 pounds frequently.
Appellant was treated by Dr. Valentino on September 23 and November 18, 2014 for
worsening complaints of neck, right shoulder, and arm pain. He noted positive findings and
diagnosed neck pain, facet mediated pain, cervical degenerative joint disease, cervical radiculitis,
and cervical spinal stenosis.
In reports dated February 10 and 12, 2015, Dr. Scott M. Fried, an osteopath, diagnosed
cervical strain/sprain with radiculopathy on the right, disc bulges at C5-6 and C6-7, radial and
median neuropathy on the right, brachial plexopathy/cervical radiculopathy on the right, thoracic

4

By decision dated August 15, 2011, OWCP had reduced appellant’s compensation to reflect her wage-earning
capacity as an accounting clerk, effective August 28, 2011.
5

Docket No. 14-1605 (issued November 21, 2014).

3

neuritis, scapular winging, right rotator cuff strain, capsulitis of the shoulder, and neuralgia of the
right side. He noted that appellant could not return to regular work.
By decision dated March 19, 2015, OWCP denied modification of the August 15, 2011
LWEC determination.
Appellant was treated by Dr. Fried on April 6 and 16, 2015, who diagnosed cervical
strain/sprain with radiculopathy on the right, disc bulges at C5-6 and C6-7, radial and median
neuropathy on the right, brachial plexopathy/cervical radiculopathy on the right, thoracic neuritis,
scapular winging, right rotator cuff strain, capsulitis of the shoulder, and neuralgia of the right
side. Dr. Fried noted that she could not return to regular work.
In a report dated April 14, 2015, Dr. Valentino treated appellant for neck pain localized at
C4 to C7 and right shoulder and arm pain. He diagnosed neck pain, facet mediated pain, and
cervical degenerative joint disease. On June 16, 2015 appellant presented with bilateral L3-S1
pain with radiation into the legs and Dr. Valentino diagnosed sciatica, lumbago and
chondromalacia patellae of the left knee.
Appellant again appealed to the Board. By order dated October 8, 2015, the Board set
aside the March 19, 2015 decision. The Board found that OWCP had failed to review all the
medical evidence submitted at the time of the March 19, 2015 decision and remanded the case for
further development.6
Appellant submitted a November 10, 2015 report from Dr. Valentino who treated her for
neck pain localized at C4 to C7 and right shoulder and arm pain related to her work injury.
Dr. Valentino diagnosed cervical disc degeneration, cervical pain, neck pain, and facet arthritis of
the cervical region.
Dr. Fried treated appellant on October 27, 2015 and January 4, 2016 for a flare-up of
symptoms at the cervical/neck area. He diagnosed cervical strain/sprain with radiculopathy on the
right, disc bulges at C5-6 and C6-7, median neuropathy on the right and left side, and radial and
medial neuropathy on the right. Dr. Fried noted other problems including scapular winging, right
rotator cuff strain, and capsulitis of the shoulder and noted that appellant could not return to regular
work.
By decision dated February 2, 2016, OWCP denied modification of the August 15, 2011
LWEC determination.
Appellant subsequently submitted reports from Dr. Valentino dated January 19 and
April 5, 2016 who treated her for neck pain localized at C4 to C7. Dr. Valentino opined that her
right shoulder symptoms were related to her work injury. He noted findings of significant
limitations in all planes. Dr. Valentino diagnosed cervical disc degeneration, cervical pain, neck
pain, facet arthritis of the cervical region, cervical strain, and neck pain. He performed bilateral
cervical facet injections at C4 to C7.

6

Docket No. 15-1302 (issued October 8, 2015).

4

In a report dated March 28, 2016, Dr. Fried treated appellant for neck and shoulder pain.
He noted the cervical spine injections helped her symptoms locally, but she still experienced
radiating pain. Dr. Fried diagnosed cervical strain/sprain with radiculopathy on the right, disc
bulges at C5-6 and C6-7, median neuropathy on the right and left side, radial and median
neuropathy on the right. He noted other problems including brachial plexopathy/cervical
radiculopathy on the right, thoracic neuritis, scapular winging, right rotator cuff strain, capsulitis
of the shoulder, and neuralgia of the right side. Dr. Fried noted that appellant could not return to
regular work.
On July 12, 2016 appellant through counsel, requested reconsideration. She referenced a
May 25, 2016 report from Dr. Clancy McKenzie, a Board-certified psychiatrist,7 which supported
that her right shoulder and depression were related to the work injury and that she could not
perform the accounting clerk position because of these conditions.
Appellant submitted a May 25, 2016 report from Dr. McKenzie who opined that based on
his review of the medical records her claim should be expanded to include a right shoulder injury.
Dr. McKenzie noted that the records dating back to 2001 acknowledged that the shoulder condition
was part of the original injury. He explained that appellant carried a mailbag on her right shoulder,
delivered mail with her right hand, cased and slotted mail with her right hand, and drove a postal
vehicle with manual operation on the right side. Dr. McKenzie indicated that her shoulder
condition was exacerbated by drafting résumés and applying for jobs on the computer.
Appellant submitted reports from Dr. Fried dated June 6 to September 12, 2016, who
diagnosed cervical strain/sprain with radiculopathy on the right, disc bulges at C5-6 and C6-7,
median neuropathy on the right and left side, radial and medial neuropathy on the right. Dr. Fried
noted other problems including scapular winging, right rotator cuff strain, and capsulitis of the
shoulder. He noted that appellant could not return to regular work.
Appellant was treated in follow-up by Dr. Valentino on June 7, 2016 for neck pain
localized at C4 to C7 and right shoulder symptoms related to her work injury. Dr. Valentino noted
findings and diagnosed cervical disc degeneration, cervical pain, facet arthritis of the cervical
region, and cervical strain. He performed bilateral cervical facet injections at C4 to C7. In a
separate statement dated June 7, 2016, Dr. Valentino noted reviewing Dr. McKenzie’s and
Dr. Fried’s reports and agreed that appellant was disabled from her carrier job. In a report dated
September 13, 2016, he treated her for neck pain localized at C4 to C7 and right shoulder
symptoms and more recently left shoulder pain. Dr. Valentino diagnosed cervical disc
degeneration, cervical pain, facet arthritis of the cervical region, cervical strain and neck pain. He
performed bilateral cervical facet injections at C4 to C7.
By decision dated October 7, 2016, OWCP denied modification of its February 2, 2016
decision.
In a January 5, 2017 report, Dr. Fried noted appellant’s symptoms of neck and cervical
spine pain radiating down the right arm limiting her activity. He noted diagnoses and other
problems including right rotator cuff strain, capsulitis of the shoulder, and neuralgia of the right
7

Dr. McKenzie treated appellant since September 14, 2011 for severe chronic pain and major depression.

5

side. Dr. Fried further noted that the right shoulder was getting progressively worse, but was not
accepted. He noted that appellant could not return to regular work.
On October 25, 2016 Dr. Valentino noted appellant symptoms of bilaterally localized C4
to C7 radiation into the right arm with paraesthesia and weakness. He noted range of motion was
significantly limited in all planes and diagnosed cervical pain and cervical degenerative disc
disease. Appellant underwent trigger point injections about the cervical spine. In a letter dated
December 13, 2016, Dr. Valentino opined that appellant’s right rotator cuff tear was a direct result
of her work-related injury as she was carrying mail with the mailbag on her right shoulder. He
found no other etiology and opined that appellant could not return to work and was totally disabled.
In a letter dated January 13, 2017, appellant, through counsel, requested that appellant’s
right shoulder condition be accepted as work related.
In a report dated December 13, 2016, Dr. Valentino noted symptoms of neck pain
bilaterally localized C4 to C7 with right shoulder pain and weakness. He noted range of motion
was significantly limited in all planes and diagnosed cervical pain and strain, cervical degenerative
disc disease, and facet arthritis of the cervical region. Appellant underwent cervical facet
injections.
By decision dated February 9, 2017, OWCP denied appellant’s request to expand the
acceptance of her claim to include a right shoulder condition. It noted that the medical evidence
of record was insufficient to establish that the diagnosed medical conditions were causally related
to accepted work events.
On February 16, 2017 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative, which was held on May 10, 2017.
An electromyogram (EMG) dated March 1, 2017 revealed evidence of bilateral midcervical nerve root impairment at C5, C6, and C7, mild bilateral brachial plexus impairment,
moderate left ulnar nerve impairment at medial elbow level, and borderline bilateral median nerve
impairments at wrist levels.
Reports from Dr. Valentino dated March 21 to May 16, 2017, noted appellant’s symptoms
of neck pain bilaterally localized C4 to C7 radiation into the right arm with paraesthesia and
weakness. He noted that range of motion was significantly limited in all planes and diagnosed
cervical pain, cervical radiculopathy, spinal stenosis, cervical strain, and facet arthritis of the
cervical region. In a work capacity evaluation (OWCP-5c) dated March 21, 2017 Dr. Valentino
diagnosed cervical disc degeneration and noted that appellant reached maximum medical
improvement and was totally disabled due to neck pain.
A cervical spine MRI scan dated May 2, 2017 revealed midline focal disc protrusions at
C2-3 and C3-4, midline disc herniations at C4-5, central disc protrusions at C5-6, disc
degeneration, and disc protrusion at C6-7 and C7-T1.
By decision dated June 14, 2017, an OWCP hearing representative affirmed the
February 9, 2017 decision denying expansion of the claim.

6

LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.8
Causal relationship is a medical issue that must be established by rationalized medical
opinion evidence.9 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion.11
ANALYSIS
The Board finds that the medical evidence of record is insufficient to establish that
appellant’s claim should be expanded to include a right shoulder condition causally related to the
April 30, 2001 work injury.
In a March 20, 2013 report, Dr. Valentino noted that appellant complained of right shoulder
pain when she was treated on June 13, 2001. He noted a right shoulder MRI scan dated
November 8, 2012 revealed a full-thickness supraspinatus tendon tear. Dr. Valentino opined that
after reviewing records the etiology of her right shoulder injury along with the rotator cuff tear
was apportioned to her work injury. He found no other etiology. Other reports from Dr. Valentino
dated November 10, 2015 to June 7, 2016 noted treatment for neck pain localized at C4-7. He
opined that appellant’s right shoulder symptoms related to her work injury. Dr. Valentino
diagnosed cervical disc degeneration, cervical pain, neck pain, facet arthritis of the cervical region,
cervical strain, and neck pain. Similarly, in a letter dated December 13, 2016, he noted that
appellant had shoulder problems since 2001 noting the pain never ceased and she continued to
have difficulty using her right upper extremity. Dr. Valentino opined that her right rotator cuff
tear was a direct result of her work-related injury as she was carrying mail with the mailbag on her
right shoulder. The Board finds that, although he supported causal relationship, he did not provide
medical rationale explaining the basis of his conclusory opinion regarding the causal relationship

8

Jaja K. Asaramo, 55 ECAB 200 (2004).

9

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

7

between appellant’s right shoulder condition and the April 30, 2001 work injury.12 That is, there
is no medical explanation regarding how her letter carrier duties which include carrying mail on
her right shoulder would have caused or aggravated these conditions. Thus, this evidence is
insufficient to meet appellant’s burden of proof.
In his remaining reports, Dr. Valentino did not specifically address how a right shoulder
condition was causally related to the accepted work injury of April 30, 2001. As the Board has
held, medical evidence that does not offer an opinion regarding the cause of an employee’s
condition or disability is of no probative value on the issue of causal relationship.13
Appellant was treated by Dr. Fried who likewise did not specifically address how a right
rotator cuff strain and capsulitis of the shoulder or other nonaccepted conditions were due to the
accepted work injury of April 30, 2001. Thus, these reports are of no probative value and are
insufficient to establish that any additional conditions are employment related.
Dr. McKenzie, noted appellant’s duties included carrying a mailbag on her right shoulder,
delivering mail, and casing mail with her right hand. He opined that her right shoulder condition
was causally related to her accepted employment injury. However, Dr. McKenzie did not
specifically explain the mechanism of how appellant’s letter carrier duties also resulted in a right
shoulder injury causally related to her April 30, 2001 work injury. As such, his opinions are
insufficient to establish appellant’s claim.14
OWCP referred appellant to Dr. Draper for a second opinion evaluation to determine
whether appellant had residuals of her work injury and whether she sustained a right shoulder
injury causally related to the April 30, 2001 work injury. In a September 26, 2014 report,
Dr. Draper diagnosed aggravation of preexisting degenerative cervical disc disease and right
shoulder pain associated with cervical disc disease. He opined that appellant continued to have
residuals of the work injury of April 30, 2001. Dr. Draper opined the right shoulder discomfort
was related to the aggravated degenerative cervical disc disease, likely C5-6 levels. He opined
that there was no evidence of a separate pathological injury involving the right shoulder which
could be related to the April 30, 2001 work injury. Dr. Draper concluded that the right shoulder
complaints were due to the aggravation of the cervical degenerative disc disease and not due to an
injury to the right shoulder. He opined that appellant could work full-time light duty.
On appeal appellant asserts that OWCP improperly denied her request to expand the
acceptance of her claim to include a right shoulder condition. She asserts that she submitted
sufficient evidence to establish causal relationship between the work injury and the right shoulder
condition. As found above, the evidence submitted did not provide medical rationale from a

12

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

See C.F., Docket No. 18-0583 (issued October 16, 2018).

8

physician explaining the causal relationship between appellant’s right shoulder conditions and the
factors of employment.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her claim
should be expanded to include a right shoulder condition causally related to the accepted April 30,
2001 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See supra note 12.

9

